Case 1:20-cv-01275-DLC Document 14
                                13 Filed 05/06/20
                                         05/05/20 Page 1
                                                       2 of 7
                                                            8
Case 1:20-cv-01275-DLC Document 14
                                13 Filed 05/06/20
                                         05/05/20 Page 2
                                                       3 of 7
                                                            8
Case 1:20-cv-01275-DLC Document 14
                                13 Filed 05/06/20
                                         05/05/20 Page 3
                                                       4 of 7
                                                            8
Case 1:20-cv-01275-DLC Document 14
                                13 Filed 05/06/20
                                         05/05/20 Page 4
                                                       5 of 7
                                                            8




                                                                (DLC)
Case 1:20-cv-01275-DLC Document 14
                                13 Filed 05/06/20
                                         05/05/20 Page 5
                                                       6 of 7
                                                            8
      Case 1:20-cv-01275-DLC Document 14
                                      13 Filed 05/06/20
                                               05/05/20 Page 6
                                                             7 of 7
                                                                  8




So ordered. The parties are referred to Section 7 of this
Court's Individual Practices for directions on filing documents
under seal. 5.06.2020.
Case 1:20-cv-01275-DLC Document 14
                                13 Filed 05/06/20
                                         05/05/20 Page 7
                                                       8 of 7
                                                            8
